Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaarlid (US Patent Application Publication 2021/0241713).
Regarding independent claim 1, Vaarlid discloses a method for presenting information in a vehicle (abstract), comprising: 
Paragraph [0054] describes the automotive system 402 configured to obtain information regarding applications exampled as navigational instructions. Navigational instructions inherently include a source (the vehicle running the navigational application.) and a destination to navigate to.); 
obtaining one or more features of the route (Paragraph [0054] describes the automotive system 402 to obtain information from applications regarding weather, positional information, acceleration, strength of signals received by the device (e.g. from a cellular network) and temperature all interpreted to be features of the route wherein the route regards the real time running environment of the vehicle running the applications.); 
augmenting a map of the route with the one or more features to generate an augmented map (figure 4 reference automotive system 402 comprising HUD controllers 102-1 through 102-3 described in paragraph [0051] to received information from various subsystems of the automotive system 402, process, and display said received information); and 
displaying the augmented map on a windshield of the vehicle (Paragraphs [0053]-[0054] describes to display the features including navigational instructions, weather, positional information, acceleration, strength of signals received by the device (e.g. from a cellular network) and temperature. Paragraphs [0049] and [0055] and figures 4-5 describes displaying features on a windshield 410 wherein paragraph [0054] describes those features to specifically regard navigational directions (a map of a route) and weather, positional information, acceleration, and temperature.).
Regarding claim 2, Vaarlid discloses the method of claim 1, wherein the one or more features comprise weather conditions along the route, and wherein augmenting the map comprises overlaying one or more visual indications of the determined weather conditions along the route at locations corresponding to Paragraph [0054] describes the automotive system 402 to obtain information and display from applications regarding weather.).
Regarding claim 3, Vaarlid discloses the method of claim 1, wherein the one or more features comprise data communication quality of service parameters along the route, and wherein augmenting the map comprises overlaying one or more visual indications of the determined data communication quality of service parameters along the route at locations corresponding to each determined data communication quality of service parameter (Paragraph [0054] describes the automotive system 402 to obtain information and display from applications regarding strength of signals received by the device (e.g. from a cellular network).).
Regarding claim 5, Vaarlid discloses the method of claim 1, wherein displaying the augmented map comprises displaying the augmented map at a first display location on the windshield, and further comprising displaying one or more additional augmentations at a second, different display location on the windshield (Paragraphs [0053]-[0054] describes to display the features including navigational instructions on the HUD regions of windshield 410. Figures 4-5 depicts three different regions of the windshield 410 including an Audio region 412, safety region 4141, and environmental region 416 each at different locations on the windshield.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarlid in view of Van Wiemeersch et al. (US Patent Application Publication 2020/0018976), herein after referred to as Van Wiemeersch.
Regarding claim 4, Vaarlid discloses the method of claim 1.
Vaarlid does not specifically disclose wherein the one or more features comprise points of interest along the route, and wherein augmenting the map comprises overlaying one or more visual indications of the determined points of interest along the route at locations corresponding to each determined point of interest.
Van Wiemeersch discloses wherein the one or more features comprise points of interest along the route, and wherein augmenting the map comprises overlaying one or more visual indications of the determined points of interest along the route at locations corresponding to each determined point of interest (Figure 4 and paragraph [0039] wherein the HUD controller of the vehicle identifies and presents details corresponding with nearby POI (points of interest) such that the displayed POI interface is overlaid onto the POI as viewed by the passenger through the windshield. Paragraph [0018] describes the HUD to eb a projection system which projects displays onto a windshield enabling a displayed interface to appear farther than the transparent surface (windshield) within a field of view of a user.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid’s HUD windshield display (which utilizes transparent epoxied displays on a windshield) with the known technique of a projection display yielding the predicable results of enabling a figure 4 and paragraphs [0018] and [0039]).
Further, It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid’s automotive system which acquires and displays information to a HUD windshield with the known technique of acquired and displayed information including points of interest along the route overlaid onto locations corresponding to the point of interest yielding the predictable results of presenting details corresponding to the POI such as local sales at department stores as disclosed by Van Wiemeersch (figure 4 and paragraph [0039]).
Regarding independent claim 10, Vaarlid discloses a system (abstract), comprising: 
[ ]; and 
an in-vehicle computing system storing instructions (figure 2 reference memory 204 and applications 212 described in paragraph [0038] to comprise instructions executed by processing units) executable to: 
determine a route from a source location to a destination location (Paragraph [0054] describes the automotive system 402 configured to obtain information regarding applications exampled as navigational instructions. Navigational instructions inherently include a source (the vehicle running the navigational application.) and a destination to navigate to.); 
obtain one or more features of the route (Paragraph [0054] describes the automotive system 402 to obtain information from applications regarding weather, positional information, acceleration, strength of signals received by the device (e.g. from a cellular network) and temperature all interpreted to be features of the route wherein the route regards the real time running environment of the vehicle running the applications.); 
augment a map of the route with the one or more features to generate an augmented map (figure 4 reference automotive system 402 comprising HUD controllers 102-1 through 102-3 described in paragraph [0051] to received information from various subsystems of the automotive system 402, process, and display said received information); and 
display, via the augmented reality projector, the augmented map on a windshield of the vehicle (Paragraphs [0053]-[0054] describes to display the features including navigational instructions, weather, positional information, acceleration, strength of signals received by the device (e.g. from a cellular network) and temperature. Paragraphs [0049] and [0055] and figures 4-5 describes displaying features on a windshield 410 wherein paragraph [0054] describes those features to specifically regard navigational directions (a map of a route) and weather, positional information, acceleration, and temperature.).
Vaarlid does not specifically disclose an augmented reality projector.
Van Wiemeersch discloses utilizing an augmented reality projector to display images on a windshield of a vehicle (Paragraph [0018] describes the HUD to be a projection system which projects displays onto a windshield enabling a displayed interface to appear farther than the transparent surface (windshield) within a field of view of a user.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid’s HUD windshield display (which utilizes transparent epoxied displays on a windshield) with the known technique of a projection display yielding the predicable results of enabling a depth perception of virtual information overlaid on real world view as disclosed by Van Wiemeersch (figure 4 and paragraphs [0018] and [0039]).

5.		Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarlid in view of Engle et al. (US Patent Application Publication 2020/0086888), herein after referred to as Engle.
Regarding claim 6, Vaarlid discloses the method of claim 1.
Vaarlid does not specifically disclose wherein the augmented map is displayed on the windshield during an autonomous vehicle mode where the vehicle is operated without direct input from a driver.
Engle discloses a method wherein the augmented map is displayed on the windshield during an autonomous vehicle mode where the vehicle is operated without direct input from a driver (Figure 2 reference graphical screen of user interface 200 including a perspective first person view of an immediate portion of a route 204 of an autonomous vehicle. The user interface 200 is augmented reality view superimposed upon a heads-up display through which the actual front windshield scene is viewed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid’s vehicle with the known technique of an autonomous vehicle capable of displaying an augmented map on the windshield during the autonomous vehicle mode where the vehicle is operated without direct input from a driver yielding the predictable results of moving autonomously and interfacing with the vehicle capable of assessing, avoiding, and detecting other vehicles, pedestrians, cyclists, and road hazards as disclosed by Engle (paragraph [0002]).

6.		Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarlid-Engle in view of Ono (US Patent Application Publication 2015/0330802).
Regarding claim 7, Engle discloses the method of claim 6.
Engle does not specifically disclose responsive to user input or a switch to a non-autonomous vehicle mode, adjusting the display of the augmented map on the windshield.
Ono discloses a method further comprising, responsive to user input or a switch to a non-autonomous vehicle mode, adjusting the display of the augmented map (Figure 2 reference flow chart which detects switching of the driving mode S11, determination of automatic/autonomous driving mode S14, and when switched to a non-autonomous mode S16 display the normal route guidance state S17 which is different from the route guidance in a stopped stated S15 for autonomous driving mode.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid-Engle Autonomous vehicle which displays an augmented map on the windshield comprising strategies 216a-216b for path deviation or adjustment in the autonomous driving mode with the known technique of responsive to a switch to a non-autonomous vehicle mode, adjusting the display of the augmented map as disclosed by Ono (figure 2) that does not comprise strategies for path deviation or adjustment specific to the autonomous driving mode (not required as the vehicle is in the non-autonomous mode).
Regarding claim 8, Ono discloses the method of claim 7, wherein adjusting the display of the augmented map on the windshield comprises adjusting a size and/or display location of the augmented map (figure 4 reference message MG adjusted to be displayed in the location of the augmented map area notifying the driver of the mode switch).
Regarding claim 9, Ono and Engle discloses the method of claim 7, wherein adjusting the display location of the augmented map comprises displaying the augmented map on a vehicle display (Ono: figure 2 reference display of the guidance state S17 as depicted in figure 4. Engle: paragraph [0027] wherein the augmented map is displayed on a vehicle display such as being projected onto the windshield.).

7.		Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarlid-Van Wiemeersch in view of Engle.
Regarding claim 11, Vaarlid discloses the system of claim 10, 
Vaarlid does not specifically disclose wherein the augmented map is displayed on the windshield during an autonomous vehicle mode where the vehicle is operated without direct input from a driver.
Engle discloses a system wherein the augmented map is displayed on the windshield during an autonomous vehicle mode where the vehicle is operated without direct input from a driver (Figure 2 reference graphical screen of user interface 200 including a perspective first person view of an immediate portion of a route 204 of an autonomous vehicle. The user interface 200 is augmented reality view superimposed upon a heads-up display through which the actual front windshield scene is viewed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid’s vehicle with the known technique of an autonomous vehicle capable of displaying an augmented map on the windshield during the autonomous vehicle mode where the vehicle is paragraph [0002]).

8.		Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarlid-Van Wiemeersch-Engle in view of Ono.
Regarding claim 12, Engle discloses the system of claim 11.
Engle does not specifically disclose wherein the instructions are executable to, responsive to a switch from the autonomous vehicle mode to a non-autonomous vehicle mode, adjust the display of the augmented map on the windshield.
Ono discloses wherein responsive to a switch from the autonomous vehicle mode to a non-autonomous vehicle mode, adjust the display of the augmented map. (Figure 2 reference flow chart which detects switching of the driving mode S11, determination of automatic/autonomous driving mode S14, and when switched to a non-autonomous mode S16 display the normal route guidance state S17 which is different from the route guidance in a stopped stated S15 for autonomous driving mode.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid-Engle Autonomous vehicle which displays an augmented map on the windshield comprising strategies 216a-216b for path deviation or adjustment in the autonomous driving mode with the known technique of responsive to a switch to a non-autonomous vehicle mode, adjusting the display of the augmented map as disclosed by Ono (figure 2) that not required as the vehicle is in the non-autonomous mode).
Regarding claim 13, Ono discloses the system of claim 12, wherein adjusting the display of the augmented map on the windshield comprises adjusting a size and/or display location of the augmented map (figure 4 reference message MG adjusted to be displayed in the location of the augmented map area notifying the driver of the mode switch).
Regarding claim 14, Ono and Engle discloses the system of claim 12, further comprising a vehicle display operably coupled to the in-vehicle computing system, and wherein adjusting the display location of the augmented map comprises displaying the augmented map on the vehicle display (Ono: figure 2 reference display of the guidance state S17 as depicted in figure 4. Engle: paragraph [0027] wherein the augmented map is displayed on a vehicle display such as being projected onto the windshield.).

9.		Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarlid-Van Wiemeersch-Engle in view of Cuddihy et al. (US Patent Application Publication 2015/0094897), herein after referred to as Cuddihy.
Regarding independent claim 15, Vaarlid discloses a system for a vehicle, comprising: 
[ ]; 
a vehicle display (figures 4-5 reference HUD regions 412, 414, 416 described in paragraph [0049] to display information on a windshield of a vehicle); and 
figure 2 reference microcontroller system 200 described in paragraph [0045] to be utilized with transparent material 302 controlled by the system 200. Paragraph [0048] describes the transparent material 302 may be a windshield of a vehicle), the in-vehicle computing system storing instructions executable (figure 2 reference memory 204 and applications 212 described in paragraph [0038] to comprise instructions executed by processing units) to: 
during an [ ] vehicle mode, display, [ ], an augmented map on a windshield of the vehicle, the augmented map including one or more features of a route along which the vehicle is to travel (Paragraphs [0053]-[0054] describes to display the features including navigational instructions, weather, positional information, acceleration, strength of signals received by the device (e.g. from a cellular network) and temperature. Paragraphs [0049] and [0055] and figures 4-5 describes displaying features on a windshield 410 wherein paragraph [0054] describes those features to specifically regard navigational directions (a map of a route) and weather, positional information, acceleration, and temperature.); 
[ ].
Vaarlid does not specifically disclose an augmented reality projector.
Van Wiemeersch discloses utilizing an augmented reality projector to display images on a windshield of a vehicle (Paragraph [0018] describes the HUD to be a projection system which projects displays onto a windshield enabling a displayed interface to appear farther than the transparent surface (windshield) within a field of view of a user.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid’s HUD windshield display (which utilizes transparent epoxied displays on a windshield) with the known technique of a projection display yielding the predicable results of enabling a figure 4 and paragraphs [0018] and [0039]).
Vaarlid does not specifically disclose wherein the augmented map is displayed on the windshield during an autonomous vehicle mode where the vehicle is operated without direct input from a driver.
Engle discloses a system wherein the augmented map is displayed on the windshield during an autonomous vehicle mode where the vehicle is operated without direct input from a driver (Figure 2 reference graphical screen of user interface 200 including a perspective first person view of an immediate portion of a route 204 of an autonomous vehicle. The user interface 200 is augmented reality view superimposed upon a heads-up display through which the actual front windshield scene is viewed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid’s vehicle with the known technique of an autonomous vehicle capable of displaying an augmented map on the windshield during the autonomous vehicle mode where the vehicle is operated without direct input from a driver yielding the predictable results of moving autonomously and interfacing with the vehicle capable of assessing, avoiding, and detecting other vehicles, pedestrians, cyclists, and road hazards as disclosed by Engle (paragraph [0002]).
Neither Vaarlid or Engle specifically disclose responsive to user input or a switch to a non-autonomous vehicle mode, display the augmented map on the vehicle display and not via the augmented reality projector.
Cuddihy discloses responsive to user input or a switch to a non-autonomous vehicle mode, display the media content on the vehicle display and figures 2A-2B and paragraph [0020] describes to transfer the presentation of media content to another display device such as a display in the dashboard 155 from the projector 140 when the vehicle switches between autonomous and non-autonomous modes).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vaarlid-Engle Autonomous vehicle which displays an augmented map on the windshield with the known technique of responsive to a switch to a non-autonomous vehicle mode, adjusting the displayed content (augmented map) to a vehicle display and not via the augmented reality projector yielding the predictable results of enabling passengers to continue to view the displayed content without obscuring the driver’s view as disclosed by Cuddihy (paragraph [0020]).
Regarding claim 16, Vaarlid discloses the system of claim 15, wherein the one or more features comprise weather conditions along the route, and wherein the augmented map includes one or more visual indications of the determined weather conditions along the route at locations corresponding to each determined weather condition (Paragraph [0054] describes the automotive system 402 to obtain information and display from applications regarding weather.).
Regarding claim 17, Vaarlid discloses the system of claim 15, wherein the one or more features comprise data communication quality of service parameters along the route, and wherein the augmented map includes one or more visual indications of the determined data communication quality of service parameters along the route at locations corresponding to each determined data communication quality of service parameter (Paragraph [0054] describes the automotive system 402 to obtain information and display from applications regarding strength of signals received by the device (e.g. from a cellular network).).
Regarding claim 18, Van Wiemeersch discloses the system of claim 15, wherein the one or more features comprise points of interest along the route, and wherein the augmented map includes one or more visual indications of the determined points of interest along the route at locations corresponding to each determined point of interest (Figure 4 and paragraph [0039] wherein the HUD controller of the vehicle identifies and presents details corresponding with nearby POI (points of interest) such that the displayed POI interface is overlaid onto the POI as viewed by the passenger through the windshield.).
Regarding claim 19, Vaarlid discloses the system of claim 15, wherein the instructions are executable to display, via the augmented reality projector, one or more vehicle operating parameter augmentations at a first display location of the windshield, and wherein the augmented map is displayed at a second display location of the windshield (Paragraphs [0053]-[0054] describes to display the features including navigational instructions on the HUD regions of windshield 410. Figures 4-5 depicts three different regions of the windshield 410 including an Audio region 412, safety region 4141, and environmental region 416 each at different locations on the windshield.).

Allowable Subject Matter
10.		Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art Cuddihy discloses switching media content between displays based on switching between autonomous and non-autonomous driving modes. However, the media content is generic in that it does not disclose to maintain display of the one or more vehicle operating parameter augmentations at the first display location.

Conclusion
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622